Citation Nr: 9916202	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-16 872	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date previous to September 12, 
1982, for the grant of a 60 percent disability evaluation for 
loss of use of the left hand pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1969 and had active duty for training from May 26, 1979, to 
June 9, 1979.

The record shows that the current appeal arose from an August 
1996 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina 
which, in implementing a July 1996 Board of Veterans' Appeals 
(Board) decision, assigned September 12, 1982, as the 
effective date for the grant of a 60 percent disability 
evaluation for loss of use of the left hand pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991).

The veteran, at his March 1999 hearing on appeal before the 
undersigned Board Member, indicated that he was not seeking 
an effective date previous to September 12, 1982, for the 
grant of VA compensation for his left hand disability based 
upon any error in the 1996 decision granting the 60 percent 
disability evaluation for his left hand disability pursuant 
to the provision of 38 U.S.C.A. § 1151 benefits.  Rather, he 
indicated that he was basing his claim for the payment of VA 
compensation for his left hand disability from an earlier 
date upon clear and unmistakable error in a 1970 rating 
decision which denied service connection for a left hand 
disability.  It was indicated at the hearing on appeal, and 
in a statement from the veteran's representative, that the 
veteran was in agreement with the 1996 decision.

As noted by the veteran's representative in his written 
presentation, the veteran's claim of whether there was clear 
and unmistakable error in a 1970 rating decision which denied 
service connection for a left hand disability has yet to be 
adjudicated by the RO.  Accordingly, this claim must be 
referred to the RO for appropriate action.
FINDINGS OF FACT

1.  In May 1997 the veteran was issued a statement of the 
case on the question of his entitlement to an effective date 
previous to September 13, 1982, for the grant of disability 
compensation, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for loss of use of the left hand.

2.  In March 1999, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the veteran or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c)(1998).

The veteran has specifically expressed his agreement with the 
1996 actions taken assigning, pursuant to a previous grant of 
§ 1151 benefits, a 60 percent disability evaluation for a 
left hand disability, which was made effective September 13, 
1982, and, based upon his statements, including written 
testimony, withdrawn this appeal; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal for an effective date previous to September 12, 
1982, for the grant of a 60 percent disability evaluation for 
loss of use of the left hand pursuant to the provisions of 
38 U.S.C.A. § 1151 is dismissed.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




